Fourth Court of Appeals
                                      San Antonio, Texas
                                             August 26, 2016

                                          No. 04-16-00484-CR

                                  IN RE Juan Guzman ZUNIGA, Jr.

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

        On August 23, 2016, Respondent filed a motion for extension of time to file a response
to the petition for writ of mandamus. The motion is GRANTED. A response on behalf of the
Respondent is due September 30, 2016.


           It is so ORDERED on August 26, 2016.



                                                      PER CURIAM




           ATTESTED TO: ______________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2006CR5239, styled State v. Juan Guzman Zuniga, pending in the 186th
Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.